Citation Nr: 0610769	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  97-06 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed respiratory 
disorder, including chronic obstructive pulmonary disease 
(COPD), to include as secondary to service-connected post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Andrew J. Waghorn, Attorney at 
Law




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from June 1944 to March 
1946.  

In an August 1990 rating action, the RO determined that the 
veteran was incompetent.  As such, the veteran's spouse is 
the payee for the veteran's VA benefits and is acting on his 
behalf as the appellant in this case.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 decision issued by the 
RO.  

In March 1999, the Board remanded this matter for additional 
development of the record.  In this decision, the Board also 
granted the claim of service connection for PTSD.

In a March 2000 decision, the Board denied the claim of 
service connection for a claimed respiratory disorder, to 
include COPD.  

Thereafter, the appellant appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a February 2001 Order, the Court vacated the Board's 
decision and remanded for additional proceedings.  

The Board then remanded this matter to the RO in October 2001 
for further development and adjudication.  

In a June 2003 decision, the Board again denied the 
appellant's claim of service connection.  

The appellant appealed this denial to the Court which, in a 
September 2005 Order, vacated the Board's June 2003 decision 
and remanded the claim back to the Board.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.  



REMAND

In the June 2003 decision, the Board discussed both a June 
2001 letter from Amir H. Farahany, M.D., which indicated a 
causal link between the veteran's claimed disorder and both 
service and his service-connected PTSD; and a March 2003 VA 
examination report, in which the examiner found that it was 
not at least as likely as not that the veteran's respiratory 
disorder was caused or aggravated by service or the service-
connected PTSD.  

The Board found the VA examiner's opinion to have greater 
probative value and, accordingly, denied the appellant's 
claim of service connection.  

The Court, in its September 2005 decision, held that the 
Board had not given an adequate statement of reasons and 
bases for its determination.  

The Court noted that the March 2003 VA examination report 
contained "equivocal language and unsupported medical 
opinions," as a precise etiology could not be determined.  

The opinions contained in the examination report were also 
noted to have lacked adequate discussion, and there was no 
indication that the examiner had considered the private 
medical evidence of record.  For these reasons, a remand was 
found to be necessary.  

Additionally, the Board notes that, in August 2003, the 
appellant indicated ongoing medical treatment for his COPD 
from multiple private and VA facilities.  Appropriate 
arrangements should be made to obtain records corresponding 
to such treatment.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
appellant explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding her claim.  The letter 
must inform the appellant about the 
information and evidence that is 
necessary to substantiate the claim, 
notify her of the type of evidence that 
VA will seek to provide, inform her of 
the type of evidence that she is expected 
to provide, and request that she provide 
any and all relevant evidence currently 
in her possession.  The appellant should 
also be notified that, in cases where 
service connection is granted, both a 
disability evaluation and an effective 
date for that evaluation will be granted.  

Specifically, the appellant should be 
requested to provide a signed release 
form for all medical treatment providers 
who have seen the veteran for a 
respiratory disorder since June 2003 and 
also list all VA medical facilities where 
such treatment has been provided during 
the same time period.  

2.  After securing the necessary 
releases, all records of medical 
treatment which are not currently 
associated with the veteran's claims file 
should be requested.  Any records secured 
by the RO must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation from the contacted entities 
to that effect should be included in the 
veteran's claims file.  

3.  Then, the veteran should be afforded 
a VA pulmonary examination, with an 
appropriate examiner, to determine the 
nature and likely etiology of the claimed 
disorder.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  The examiner should 
direct particular attention to the 
private medical records contained 
therein, particularly the June 2001 
statement from Dr. Farahany.  

All necessary tests and studies should be 
performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to provide a diagnosis 
corresponding to the veteran's current 
pulmonary disorder.  

The examiner is also requested to offer 
an opinion as to whether it is at least 
as likely as not that (e.g., a 50 percent 
or greater likelihood that such disorder 
(1) was caused or permanently worsened as 
a result of the veteran's active service, 
or alternatively (2) was caused or 
permanently worsened as a consequence of 
his service-connected PTSD.  

For each opinion offered by the examiner, 
a complete and thorough rationale must be 
provided and should, as appropriate, 
include citations to prior evidence of 
record.  All opinions and conclusions 
must be expressed in a typewritten 
report.  

4.  After completion of the above 
development, the appellant's claim should 
be readjudicated.  If the determination 
remains adverse to the appellant, she and 
her representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

